—In a proceeding pursuant to Indian Law, article 2, § 8, William R. Pell, IV and Sarah Fitzsimons appeal, as limited by their brief, from so much of an order of the County Court, Suffolk County (Jones, J.), dated January 30, 1997, as determined that they are intruders upon a certain portion of the lands of the Shinnecock Indian Tribe and directed that a warrant issue to the Sheriff of Suffolk County commanding him to remove those intruders from the lands.
Ordered that the order is affirmed insofar as appealed from, with costs.
*388The petitioner proved, by a preponderance of the evidence that the disputed property lay within the borders of the Shinnecock Indian Reservation. Accordingly, the appellants are intruders on Indian lands, and their removal is warranted (see, Indian Law § 8).
The appellants’ remaining contentions are either unpreserved for appellate review, without merit, or do not require reversal. Mangano, P. J., Copertino, Thompson and McGinity, JJ., concur.